Title: To Alexander Hamilton from John Halsted, 31 October 1791
From: Halsted, John
To: Hamilton, Alexander



Perth Amboy [New Jersey] Octor. 31st: 1791.
Sir

Having seen your plan, for the formation of a Manufacturing Company, and the reasons you have assigned for establishing it in this State, with the Idea, that the plan is too extensive to be carried into full effect in one place to the best advantage to adventurers, induces me to request you to propose to the subscribers, this place, or its Vicinity, for one of the places of Manufactory, and the principal place of sale. To encourage which, I take the liberty to inclose a sketch of the Town, the waters Eastward which is the best and principal Harbour, with a Farm of four Hundred Acres, contigious to the Town for sale in whole or in part; and I annex some proposals to the Company respecting the same, which I have to request, you will lay before them, or their Committee, as you shall find most proper.
The Proprietors of the Farm, propose to lay out forty acres, in four equal squares, to be divided into such Lots, as the Company shall approve, and to give to the Company on half the same, reserving the other half to themselves, and occasionally to sell to the Company or any other Persons at reasonable rates, such additional lands, as they may incline to purchase, or to sell them the whole Farm, if it shall best suit them on a view of it.
The Farm is within three fourths of a Mile of the Town. There are several situations well calculated for erecting a Town on, particular two, very convenient for Transporting by Water, to or from the Town or Elsewhere, the Navigation being little interupted in the severest Winters; There is a good situation for a Tide Mill, on a Creek sufficient to answer all the purposes, of grinding for the Manufactorers, and perhaps some other purposes; The situations are very healthy, pleasant, and conveniently situated to collect the articles at, that may be Manufactured at other places, or to supply them with materials from. On said Farm, there is Clay of the best quality for bricks, which may be made at a landing to save expence of Carting, also Clay, of tried and approved quality for Earthenware. The convenience of Transportation by Water will secure a supply of fuel, provisions, and raw materials for Manufacturing, as well as an easy access, to purchasors of Manufactures, or conveyance of them to other markets.
The Owners of the Farm, will be reasonable in their demand, and as they wish to promote every thing, that will tend to advance publick good, they would in case of a Sale, cheerfully subscribe the full amount to the factory.
There are some Lots in this Town, the most convenient, and best calculated for Wharves, Warehouses, and dwelling for Superintendants, or others, for sale.
Not having any safe method of laying the above proposals, and plan, before the subscribers, induced me to Inclose it to you for that purpose, and will I hope be deemed a sufficient excuse for my giving you this trouble.
I am very respectfully   Sir   your most Obedient Humble Servant
John Halsted. The Honble Alexander Hamilton EsquireSecy. of the TreasuryPhiladelphia
